         Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
SECURITIES AND EXCHANGE COMMISSION,                                     :
                                                                        :
                                             Plaintiff,                 : 19 Civ. 9439 (PKC)
                                                                        :
                           - against -                                  : ECF Case
                                                                        :
TELEGRAM GROUP INC. and TON ISSUER INC., :
                                                                        :
                                             Defendants.                :
                                                                        :
----------------------------------------------------------------------- x
        REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE TO COMPEL
                              EVIDENCE FROM A UNITED KINGDOM
  WITNESS PURSUANT TO THE 1970 HAGUE CONVENTION ON THE TAKING OF
                     EVIDENCE IN CIVIL AND COMMERCIAL MATTERS

       FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN

DISTRICT OF NEW YORK TO THE JUDICIAL AUTHORITY IN THE UNITED

KINGDOM, GREETINGS:

       The United States District Court for the Southern District of New York, in the United

States of America, presents its compliments to the Senior Master of the High Court (Queen’s

Bench Division) of England and Wales, and requests assistance in obtaining evidence to be used

in a civil proceeding before this Court in the above-captioned matter (the “Action”).

       This request is made pursuant to, and in conformity with the Hague Convention of

18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the

“Convention”), to which both the United States and the United Kingdom are a party.

       The purpose of this Letter of Request (the “Request”) is to obtain testimony for use at

trial from a non-party witness who resides within your jurisdiction, Mr. John Hyman, the former

“Chief Investment Adviser” for Telegram Group Inc. (one of the Defendants) during the relevant

period at issue in this lawsuit. The District Court considers that the evidence sought is directly
         Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 2 of 11



relevant to the issues in dispute and that the witness has been identified by Plaintiff as likely to

have information and documents that may be used to support its claims against Defendants. It is

expected, based on existing timetables, that the District Court will schedule a hearing on a

motion for a preliminary injunction and other case dispositive motions on February 18 and 19,

2020, and a potential trial at a later date.

        It has been demonstrated to this Court that justice cannot be done amongst the parties to

the Action without the testimony of Mr. Hyman. In conformity with Article 3 of the Convention,

this Court respectfully submits the following Request.

        This Court requests the assistance of an appropriate English judicial officer to compel the

appearance of Mr. Hyman to give oral sworn testimony and to produce documents on the subject

matters and for the date ranges as described in this Request.

        It is requested that the appropriate judicial officer of England and Wales issue such orders

as are necessary to implement this Request for Mr. Hyman to appear before an examiner or other

appropriate judicial authority in England and Wales to take his oral sworn testimony at

deposition in conformity with the procedures of the U.S. Federal Rules of Civil Procedure or

such other procedures as are acceptable to you.

        The testimony and document production sought is material to the issues now pending in

the Action. Plaintiff has approached Mr. Hyman, through his counsel in the United Kingdom, in

order to ascertain whether he would be willing to testify voluntarily in the United States of

America. Although counsel for Mr. Hyman at first indicated that Mr. Hyman would voluntarily

sit for a deposition in this matter, he has since not responded to additional entreaties voluntarily

to appear for a deposition.




                                                  2
         Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 3 of 11



       This Court is authorized by Title 28, United States Code, sections 1781 and 1782 to

extend similar assistance on request of the judicial authorities of England and Wales.

       The United States District Court for the Southern District of New York, through the

offices of the representatives of Plaintiff, is prepared to reimburse your court and/or office for all

costs incurred in executing the instant Request and the assurance of its highest consideration.

       The particulars of this Hague Evidence Request are as follows:

                                                  I.

1.     SENDER                                  The Honorable P. Kevin Castel
                                               United States District Judge
                                               United States District Court for the Southern
                                               District of New York
                                               Daniel Patrick Moynihan United State Courthouse
                                               500 Pearl Street
                                               New York, NY 10007-1312
                                               United States of America

2.     CENTRAL AUTHORITY OF                    Competent Authority for England and Wales
       THE REQUESTING STATE                    Senior Master of the Queen’s Bench Division
                                               High Court of Justice
                                               Royal Courts of Justice
                                               Strand
                                               London, WC2A 2LL
                                               United Kingdom

3.     PERSON TO WHOM THE                      Plaintiff’s Legal Representative in the UK:
       EXECUTED REQUEST IS
       TO BE RETURNED                          Karen Denny, Esq.
                                               CMS Cameron McKenna Nabarro Olswang LLP
                                               Cannon Place, 78 Cannon Street
                                               London EC4N 6AF
                                               United Kingdom
                                               T: +44 20 7524 6470
                                               F: +44 20 7367 2000
                                               E: karen.denny@cms-cmno.com

                                               On behalf of:

                                               Honorable P. Kevin Castel
                                               United States District Judge



                                                  3
      Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 4 of 11



                                    United States District Court for the Southern
                                    District of New York
                                    500 Pearl Street
                                    New York, NY 10007-1312
                                    United States of America

                                    II.

4.   IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE
     UNDERSIGNED APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING
     REQUEST:

5.   (a)   REQUESTING JUDICIAL Honorable P. Kevin Castel
           AUTHORITY           United States District Judge
           (ARTICLE 3(A))      United States District Court for the
                               Southern District of New York
                               Daniel Patrick Moynihan United States Courthouse
                               500 Pearl Street
                               New York, NY 10007-1312
                               United States of America

     (b)   TO THE COMPETENT         The United Kingdom of Great Britain and
           AUTHORITY OF THE         Northern Ireland
           UNITED KINGDOM
           (ARTICLE 3(a))

6.   NAMES AND ADDRESSES
     OF THE PARTIES AND
     THEIR REPRESENTATIVES:

           (a) Plaintiff            U.S. Securities and Exchange Commission, Plaintiff

                                    Represented in the U.S. by:
                                    Jorge G. Tenreiro, Esq.
                                    Kevin P. McGrath, Esq.
                                    Ladan F. Stewart, Esq.
                                    U.S. Securities and Exchange Commission
                                    200 Vesey Street, Suite 400
                                    New York, NY 10281-1022
                                    United States
                                    Tel.: +1 212.336.9145 (Tenreiro)
                                    Email: tenreiroj@sec.gov

                                    Represented in the U.K. by:
                                    Karen Denny, Esq.
                                    CMS Cameron McKenna Nabarro Olswang LLP



                                          4
      Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 5 of 11



                                           Cannon Place, 78 Cannon Street
                                           London EC4N 6AF
                                           United Kingdom
                                           T: +44 20 7524 6470
                                           F: +44 20 7367 2000
                                           E: karen.denny@cms-cmno.com

            (b) Defendants                 Telegram Group Inc.
                                           TON Issuer Inc.

                                           Represented in the U.S. by:
                                           Alexander C. Drylewski, Esq.
                                           Thania Charmani, Esq.
                                           Christopher P. Malloy, Esq.
                                           Andrew R. Beatty, Esq.
                                           Skadden, Arps, Slate, Meagher & Flom LLP
                                           Four Times Square
                                           New York, N.Y. 10036-6522
                                           T: +1 212.735.3278
                                           F: +1 917.777.3278

7. NATURE AND PURPOSE OF THE PROCEEDINGS AND SUMMARY OF THE FACTS

     The Plaintiff United States Securities and Exchange Commission (“SEC”) is the United
     States agency charged, inter alia, with the civil enforcement of the federal securities laws
     of the United States of America. In a civil lawsuit pending in the United States District
     Court for the Southern District of New York for which oral testimony is sought pursuant
     to this request, the Plaintiff alleges that Defendants violated certain provisions of the
     United States’ federal securities laws by conducting an unregistered offer and sale of
     digital assets that are securities under the federal securities laws of the United States.

     Defendants Telegram Group Inc. and TON Issuer Inc. (“Telegram” or “Defendants”) are
     British Virgin Islands incorporated companies, with principal places of business in Dubai
     and Tortola, respectively.

     The SEC alleges that, from January to March 2018, Telegram raised more than $1.7
     billion from 171 investors (the “Initial Purchasers”), including $424.5 million from 39
     United States investors, through an unregistered offer and sale of digital assets known as
     “Grams” (the “Offering”). Initial Purchasers entered into agreements pursuant to which
     Telegram promised to deliver 2.9 billion Grams (out of five billion minted). The SEC
     further alleges that those offers and sales, which were not registered with the SEC, were
     the first step in achieving Telegram’s stated goal—the mass distribution of Grams to the
     investing public worldwide.

     The SEC further alleges that Grams are “investment contracts” and, therefore,
     “securities” under United States federal securities laws. The SEC alleges that Telegram’s



                                              5
 Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 6 of 11



marketing materials reasonably led purchasers of Grams to view them as an investment
into a common enterprise from which they could hope to profit based on Telegram’s
efforts to develop a business and, therefore, as “investment contracts.” The SEC alleges
that Telegram led reasonable investors to expect that they would be able to profit from
their investment in Grams in various ways. The SEC alleges that Telegram intended all
along that the Initial Purchasers would act as conduits for distributing Grams into the
secondary market, and did not take reasonable steps to ensure that Initial Purchasers were
purchasing Grams not with a view to resell them. The SEC also alleges that, to the
contrary, Telegram intended all along that Initial Purchasers distribute their Grams as
broadly as possible. Telegram’s sale of Grams were part of Telegram’s project, known as
the “TON Blockchain,” to create an “ecosystem” of applications revolving around
Grams.

The SEC further alleges that Telegram did not register the Offering of Grams with the
Commission, and that no exemption from the registration requirements of the Securities
Act applies to Grams. The SEC also alleges that Telegram did not prepare, file, or
distribute any registration statement or disclosure document required under the federal
securities laws.

The SEC seeks a judgment permanently enjoining Telegram from future violations of
Sections 5(a) and 5(c) of the Securities Act of 1933 (“Securities Act”) [15 U.S.C. §§
77e(a), 77e(c)]; an order that Telegram disgorge ill-gotten gains received from the
violative conduct and prejudgment interest thereon; civil monetary penalties; and such
other equitable relief as the Court deems just and proper.

The Defendants’ Answer

Defendants substantially deny Plaintiff’s allegations and/or deny knowledge or
information sufficient as to form a belief as to the truth or falsity of those allegations, or
state that the Complaint contains conclusions of law to which no response is required.

Current Schedule for Resolution of this Matter

This action was commenced on October 11, 2019 with the filing of a Complaint and of an
Emergency Application by the Plaintiff for a Temporary Restraining Order and a
Preliminary Injunction enjoining Defendants from ongoing and future violations of
Sections 5(a) and 5(c) of the Securities Act. Based on current timetables, a hearing on
the Plaintiff’s motion for a preliminary injunction, and on any other motions as the
parties may file based on current court schedules, is expected to take place on February
18 and 19, 2020. A trial in this matter could take place thereafter.

Relevance of the Evidence Sought

The SEC seeks the testimony of, and to obtain documents from, John Hyman (“Hyman”).
Mr. Hyman was employed by Defendants during parts of the period at issue in this
lawsuit, and was described by Defendants’ founder as Telegrams’ “Chief Investment



                                           6
 Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 7 of 11



Adviser” with respect to Grams. During his time as Telegram’s Chief Investment
Adviser, Mr. Hyman communicated with potential and actual investors in Grams about
that investment. Mr. Hyman is currently employed by “Gram Vault,” an entity that
appears to be “a provider of safekeeping, trading and staking services to investors in the
Telegram blockchain.” The evidence sought from this witness thus pertains to this
Court’s determination of whether Defendants violated United States securities laws.

The Witness From Whom Testimony is Sought

Mr. Hyman was the “Chief Investment Adviser” for Telegram during the Offering.
Attached as Exhibit A are emails showing Mr. Hyman’s involvement in the Offering.
Mr. Hyman communicated with one investor about the “grey market” (or, secondary
trading market) for Grams, even before Grams were distributed to Initial Purchasers.
Attached as Exhibit B is a transcript of these communications. Mr. Hyman is currently
employed at Gram Vault. Attached as Exhibit C is an email discussing Gram Vault and
Mr. Hyman’s relationship to Telegram and Grams. Mr. Hyman also appears to have
invested in Grams himself, as Exhibit D appears to show.

The subject matter for the examination of Mr. Hyman will relate to his knowledge of
and/or involvement in the following:

(1)    Mr. Hyman’s educational background, employment history, professional
       qualifications, personal preparation for the deposition (to include who has paid for
       his legal expenses related to the deposition, and any contacts he may have had
       with the parties, their lawyers, insurers or representatives, but excluding any
       privileged communications);
(2)    Mr. Hyman’s role at Telegram;
(3)    Instructions given to Mr. Hyman in relation to the Offering of Grams;
(4)    Telegram’s inducements to potential investors during the Offering of Grams;
(5)    Mr. Hyman’s investment in Grams;
(6)    Mr. Hyman’s view of Telegram’s activities;
(7)    Mr. Hyman’s understanding of the TON Blockchain;
(8)    Mr. Hyman’s communications and statements with potential and actual Initial
       Purchasers of Grams;
(9)    Mr. Hyman’s understanding of secondary market trading in Grams;
(10)   Mr. Hyman’s discussions with other individuals at Telegram regarding the
       secondary market trading in Grams;
(11)   Telegram’s efforts to ensure that Initial Purchasers invested Grams for their own
       accounts, and not for resale;
(12)   Compensation paid by Telegram to third parties with respect to the Offering
       and/or Grams;
(13)   Telegram’s non-privileged attempts, if any, to determine the legality of the
       Offering;
(14)   Telegram’s use of funds raised in the Offering;
(15)   Telegram’s efforts to develop uses for Grams;
(16)   Telegram’s efforts to create a secondary market for trading in Grams;



                                         7
       Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 8 of 11



      (17)   The activities of other Grams stakeholders to create a secondary market for
             trading in Grams;
      (18)   His investment in Grams;
      (19)   The expectations of investors in purchasing Grams;
      (20)   The sales or offers to sell Grams by any Initial Purchasers to third parties;
      (21)   Telegram’s planned future and ongoing efforts with respect to Grams and the
             TON Blockchain;
      (22)   Gram Vault’s involvement with Telegram and Grams;
      (23)   Gram Vault’s efforts with respect to Grams and the TON Blockchain;
      (24)   Telegram’s communications with potential and actual investors in Grams;
      (25)   Gram Vault’s communications with potential and actual investors in Grams;
      (26)   Mr. Hyman’s compensation for his work at Telegram and Gram Vault;
      (27)   The ownership and corporate structure of Gram Vault; and
      (28)   Gram Vault’s communications with any third parties with respect to Grams.


8.    EVIDENCE TO BE OBTAINED                            The taking of testimony for use in
      OR OTHER JUDICIAL ACT TO                           court of John Hyman concerning his
      BE PERFORMED                                       prior employment by Telegram and
                                                         the unregistered offering Plaintiff
                                                         alleges Defendants engaged in. This
                                                         individual is not a Defendant and is
                                                         only a witness in this matter. The
                                                         SEC is not seeking any relief against
                                                         this individual.

                                            III.

9.    IDENTITY AND ADDRESS OF             John Hyman
      PERSONS TO BE EXAMINED              114a Cromwell Road, 3rd Floor
                                          London SW7 4AG
                                          United Kingdom

10.   QUESTIONS TO BE PUT TO
      PERSONS TO BE EXAMINED
      OR STATEMENT OF THE
      SUBJECT MATTER ABOUT
      WHICH THEY ARE TO
      BE EXAMINED                         The subject matter for the examination of Mr.
                                          Hyman will relate to his knowledge of and/or his
                                          involvement in matters (1) – (28) as listed in
                                          Section 7 above under the heading “The Witness
                                          from Whom Testimony is Sought”.

11.   DOCUMENTS OR OTHER                  The SEC requests that Mr. Hyman produce to the
      PROPERTY TO BE INSPECTED            Examiner and to Plaintiff’s Counsel, no later than 7



                                              8
         Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 9 of 11



                                             calendar days before the date on which the
                                             Examination is due to commence:

                                             1. The communications via texts or messaging
                                                apps, between January 1, 2018, and the present,
                                                between Hyman and any of the following
                                                Telegram employees who participated in the
                                                Offering: Pavel Durov, Shyam Parekh, and Ilya
                                                Perekopsky;

                                             2. The communications, between January 1, 2018,
                                                and the present, between Hyman and the entities
                                                who invested in the Offering for whom he
                                                served as chief investor advisor to Telegram;

                                             3. Communications, between May 1, 2018, and the
                                                present, between Hyman and any employee of
                                                Gram Vault with respect to the Offering or to
                                                Grams;

                                             4. Documents, dated between February 1, 2018,
                                                and the present, regarding Hyman’s own
                                                investment in Grams; and

                                             5. The written agreements, and communications
                                                evidencing agreements, governing the
                                                relationship between Hyman and Telegram.

12.    ANY REQUIREMENT THAT                  The Witness should be examined under oath
       THE EVIDENCE BE GIVEN                 or affirmation, or in the alternative, should be
       ON OATH OR AFFIRMATION                instructed of the consequences for the giving of
       AND ANY SPECIAL FORM                  untruthful and false answers under the laws of
       TO BE USED                            England and Wales

13.    SPECIAL METHODS OR PROCEDURES TO BE FOLLOWED

The District Court respectfully requests, with respect to the oral testimony and production of
documents being sought:

       (1) that the High Court appoint an Examiner for the purpose of compelling oral
           testimony from the witness for use at trial;
       (2) that the parties’ representatives or their designees, a court reporter and a videographer
           be permitted to be present during the examination; that their representatives or
           designees be permitted to examine and cross-examine the witness directly; and that a
           court reporter and videographer be permitted to make a verbatim record of the
           proceedings; and



                                                 9
      Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 10 of 11



      (3) in connection with the taking of testimony of the witness, Plaintiff has permission to
          refer the witness to documents previously produced or available in the Action.

14.   REQUEST FOR NOTIFICATION              It is requested that testimony be taken at such place,
      OF THE TIME AND PLACE                 date, and time as ordered by the Senior Master
      FOR THE EXECUTION                     and/or as otherwise scheduled by the representatives
      OF THE REQUEST                        of the witness and the respective representatives of
                                            the parties.

15.   REQUEST FOR ATTENDANCE                None.
      OR PARTICIPATION OF
      JUDICIAL PERSONNEL OF
      THE REQUESTING
      AUTHORITY AT THE
      EXECUTION OF THE
      LETTER OF REQUEST

16.   SPECIFICATION OF PRIVILEGE
      OR DUTY TO REFUSE TO GIVE
      EVIDENCE                   In relation to claims for privilege under
                                 the laws of the United States or the laws of England
                                 and Wales, regard shall be had to Section 3 of the
                                 Evidence (Proceedings in Other Jurisdictions) Act
                                 1975.

                                            For the avoidance of doubt, under the laws of the
                                            United States, a witness has privilege to refuse to
                                            give evidence if the evidence discloses a
                                            confidential communication between that party and
                                            an attorney for that party that was made for the
                                            purpose of obtaining legal advice.

                                            Parties also enjoy limited privileges on other ground
                                            not relevant here such as communications between
                                            physician and patient, psychotherapist and patient,
                                            husband and wife, or clergy and penitent.

                                            U.S. laws also recognize a privilege against
                                            criminal self-incrimination.

                                            Outside the strict area of privilege, certain limited
                                            immunities are available that may place restrictions
                                            on the giving of evidence, such as the limited
                                            protection of documents created as the work-
                                            product of attorneys during or in anticipation of
                                            litigation.



                                              10
      Case 1:19-cv-09439-PKC Document 47 Filed 12/11/19 Page 11 of 11




17.   FEES AND COSTS              The fees and costs incurred which are
      (ARTICLE 14)                reimbursable under the second paragraph of Article
                                  14 or under Article 26 of the Convention will be
                                  borne by the U.S. Securities and Exchange
                                  Commission.

18.   DATE OF REQUEST             December ___, 2019

19.   SIGNATURE AND SEAL          UNITED STATES OF AMERICA
      OF THE REQUESTING           United States District Court
      AUTHORITY                   for the Southern District of New York

      [SEAL]
                                  By: ___________________________
                                       Hon. P. Kevin Castel
                                  United States District Judge
                                  United States District Court for the
                                  Southern District of New York
                                  Daniel Patrick Moynihan United States Courthouse
                                  500 Pearl Street
                                  New York, NY 10007
                                  United States




                                    11
